T 53 TAYLOR, J.,
with whom WINCHESTER, J., joins, dissenting.
Over the past century, the United States Supreme Court, with little analysis and almost by accident, developed the doctrine of tribal immunity to protect nascent tribal governments and tribal self-governance from encroachments by the States; and some fifteen years ago, the High Court expressly doubted its wisdom in the modern economy where the immunity can harm those who are unaware they are dealing with a tribe, particularly tort victims. Kiowa Tribe of Oklahoma v. Manufacturing Technologies, Inc., 528 U.S. 751, 756, 758, 118 S.Ct. 1700, 1708, 1704, 140 L.Ed.2d 981. Without any compelling reason or precedential authority, today's opinion expands the federal judge-made default doe-trine of tribal immunity at the State's expense, diminishing the authority of the state courts and wiping out state law protections for its citizens harmed by tribal commercial activities. I must respectfully dissent.